USCA4 Appeal: 18-1149    Doc: 47           Filed: 04/25/2019   Pg: 1 of 23




                                             PUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                              No. 18-1149


        KENNETH D. BELL, in his capacity as court-appointed Receiver for Rex Venture
        Group, LLC d/b/a ZeekRewards.com,

                   Plaintiff - Appellee,
        v.

        DURANT BROCKETT,

                   Defendant - Appellant,
        and

        RONALD COX; FRANK SCHEUNEMAN; THERESA BRIDIE; MARC
        KANTOR; PAOLA KANTOR; TIM RICE; WAYLAND WOODS; T.H.;
        EDWARD ROURKE; EDDY LAYNE; CLYDE GARRETT; LARRY ALFORD;
        AARON PIHA,

                   Movants - Appellants,
        and

        EDDY LAYNE; CLYDE GARRETT; LARRY ALFORD; AARON PIHA,

                   Parties Below - Appellants,
        and

        TODD DISNER; TRUDY GILMOND; TRUDY GILMOND, LLC; JERRY
        NAPIER; DARREN MILLER; RHONDA GATES; DAVID SORRELLS;
        INNOVATION MARKETING LLC; AARON ANDREWS; SHARA
        ANDREWS; GLOBAL INTERNET FORMULA, INC.; T. LEMONT SILVER;
        KAREN SILVER; MICHAEL VAN LEEUWEN; DAVID KETTNER; MARY
        KETTNER; P.A.W.S. CAPITAL MANAGEMENT LLC; LORI JEAN WEBER;
        A DEFENDANT CLASS OF NET WINNERS IN ZEEKREWARDS.COM;
        DEFENDANT CLASS,

                   Defendants.



              Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 1 of 23
USCA4 Appeal: 18-1149     Doc: 47        Filed: 04/25/2019     Pg: 2 of 23




        Appeal from the United States District Court for the Western District of North Carolina,
        at Charlotte. Graham C. Mullen, Senior District Judge. (3:14-cv-00091-GCM)


        Argued: January 29, 2019                                       Decided: April 25, 2019


        Before NIEMEYER, KEENAN, and QUATTLEBAUM, Circuit Judges.


        Affirmed by published opinion. Judge Quattlebaum wrote the opinion, in which Judge
        Niemeyer and Judge Keenan joined.


        ARGUED: Paul Augustus Capua, CAPUA LAW FIRM, PA, Boone, North Carolina, for
        Appellants. Irving Michael Brenner, MCGUIREWOODS LLP, Charlotte, North
        Carolina, for Appellee. ON BRIEF: Tarya Arnshelic Tribble, TRIBBLE LAW
        CENTER, PA, Riverview, Florida, for Appellants. Kenneth D. Bell, Charlotte, North
        Carolina, Jacob D. Charles, MCGUIREWOODS LLP, Raleigh, North Carolina, for
        Appellee.




                                                   2

               Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 2 of 23
USCA4 Appeal: 18-1149         Doc: 47         Filed: 04/25/2019     Pg: 3 of 23




        QUATTLEBAUM, Circuit Judge:

                  This case involves one of the rarest types of complex litigation, the defendant class

        action. Defendant class actions are so rare they have been compared to “unicorns.”

        CIGNA HealthCare of St. Louis, Inc. v. Kaiser, 294 F.3d 849, 853 (7th Cir. 2002). 1 In

        this case, members of the defendant class argue that the district court erred in certifying

        the class without simultaneously appointing counsel for the class and in failing to

        properly analyze the adequacy of class counsel. We agree that the district court failed to

        follow Federal Rule of Civil Procedure 23 on both of these issues. While these errors

        would prove fatal to the certification of a class in most instances, we nevertheless affirm

        the district court due to the unique circumstances of this case.

                                                        I.

                  We begin with a review of the factual and procedural background that brings us to

        this appeal. Because of its importance to our conclusion, we describe this history in

        detail.




                  1
                 This analogy is apt insofar as it relates the infrequency of defendant class actions
        and unicorns. But after that, the analogy breaks down. A survey of literature reveals that
        unicorns are often majestic and even magical creatures with attributes superior to those of
        traditional animals. One example is Jewel, the unicorn who is King Tirian’s best friend
        from C.S. Lewis’s The Last Battle. In that story, Jewel is a fierce warrior with attributes
        that are crucial in the battle to save Narnia from the forces of evil. In contrast, the
        attributes of defendant class actions are, at least at times, not so noble. In fact, the
        inherent risks of such proceedings are likely the reason for their rareness. 1 JOSEPH
        MCLAUGHLIN, MCLAUGHLIN ON CLASS ACTIONS § 4:46 (15th ed. 2018).




                                                        3

                  Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 3 of 23
USCA4 Appeal: 18-1149      Doc: 47         Filed: 04/25/2019      Pg: 4 of 23




               This case involves an alleged Ponzi scheme operated by Rex Venture Group, LLC

        (“RVG”). In 2011, RVG launched ZeekRewards (“Zeek”), the “private, invitation-only

        Affiliate advertising division” of Zeekler.com. Zeekler.com was an online auction

        website. In theory, Zeek offered participants (“Affiliates”) an opportunity to share in

        RVG’s revenues, including revenues from its online auction business. Affiliates

        purchased VIP bids, which entitled them to VIP points. The number of points an Affiliate

        purchased determined his or her share of the daily earnings or profits of RVG to which

        Affiliates were entitled. More points entitled Affiliates to a greater share of RVG’s

        earnings or profits. Affiliates could earn benefits and money from RVG in other ways as

        well, either by recruiting new Affiliates to Zeek or signing up for a subscription.

               While Zeek theoretically allowed Affiliates to share in the earnings of RVG, its

        online auction business generated only minimal revenue. In reality, an Affiliate only

        made money when other Affiliates purchased VIP bids or subscriptions generating funds

        for distribution. In other words, the business model necessarily robbed Peter to pay Paul.

        The problem with this model was that, without material revenue from the auction portion

        of the business, Zeek depended on signing up new Affiliates who would purchase VIP

        bids or subscriptions. If sign ups of new Affiliates slowed down or ultimately stopped,

        there would be no source of money for Affiliates, especially those that joined Zeek later,

        to recoup their investment.

               Predictably, the addition of new Affiliates did in fact slow down. As a result, some

        Affiliates were net losers, receiving less money than they paid into Zeek (“Net Losers”),

        and some Affiliates were net winners, receiving more money than they paid into Zeek

                                                     4

               Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 4 of 23
USCA4 Appeal: 18-1149        Doc: 47        Filed: 04/25/2019      Pg: 5 of 23




        (“Net Winners”). According to one expert, nearly 90% of Affiliates were Net Losers,

        losing approximately $822.9 million. Nearly 8% of Affiliates were Net Winners,

        receiving approximately $282.1 million in profits. Of these Net Winners, the expert

        determined that 14,700 individuals received at least $1,000 more in payments from Zeek

        than they paid into Zeek. On the high end of the spectrum, some received over

        $1,000,000.

                 After the SEC filed an enforcement action to shut Zeek down and freeze RVG’s

        assets, the district court appointed Kenneth Bell as the Receiver for Rex Venture Group,

        LLC d/b/a www.ZeekRewards.com (“Bell”). On February 28, 2014, Bell filed a

        defendant class action against the Net Winners of the Zeek scheme under the theory that

        the net winnings of the class were improper gains from a Ponzi scheme and that the gains

        should be recovered and returned to the Net Losers. Bell sought to certify the defendant

        class under Rules 23(a), 23(b)(1)(A) and 23(b)(1)(B). Bell asserted that the named

        defendants in the action should be appointed class representatives of the Net Winner

        class.

                 On July 30, 2014, Bell moved to certify the defendant class. Bell proposed a class

        definition “consisting of all persons or entities who were Net Winners in

        ZeekRewards . . . of more than one thousand dollars ($1000) (the ‘Net Winner

        Class’) . . . . ” J.A. 493. In moving to certify the class, Bell argued that the proposed class

        representatives and their counsel would provide fair and adequate representation of the

        defendant class’s interests under Rule 23(a)(4). Regarding the proposed class counsel

        specifically, Bell argued that “counsel retained by the proposed Class Representatives are

                                                      5

                 Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 5 of 23
USCA4 Appeal: 18-1149      Doc: 47         Filed: 04/25/2019     Pg: 6 of 23




        experienced and qualified attorneys, fully capable of protecting the interests of their

        clients and consequently the class.” J.A. 502. Bell also argued that “by virtue of

        defending themselves, the named Defendants will inevitably and fully litigate the merits

        of the claims against the other class members.” J.A. 659.

               Some of the named defendants opposed class certification. On August 29, 2014,

        several filed an opposition to Bell’s motion for certification arguing that the putative

        class could not satisfy several of the requirements of Rule 23. Their objections were

        primarily economic. These named defendants argued that the proposed class

        representatives could not afford to fairly represent the class. Arguing against adequacy on

        cost grounds, these defendants catalogued the extensive costs imposed upon the proposed

        class representatives and class counsel:

               To represent the class, defense counsel would need to obtain, conduct, and
               review discovery pertinent not just to [these defendants], but to the class
               members . . . . If the Court certifies a class, the problem of class counsel
               providing free services to the class members and the Receiver will
               compound. After certification, Defendants will need to brief and litigate a
               number of issues related to discovery, summary judgment, experts, and
               other matters, as well as potentially try a case . . . . If [these defendants]
               received an adverse decision on these questions, particularly certification,
               [these defendants] would be obligated to immediately appeal on behalf of
               themselves or the members, solely to clarify the law at the earliest possible
               stage and fully protect all members’ rights.

        J.A. 626–29. Significantly, the named defendants did not address the due process

        concerns related to defendant class actions, including whether the court could properly

        assert personal jurisdiction over the absent class members or whether absent class

        members should have notice or opt out rights.



                                                     6

               Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 6 of 23
USCA4 Appeal: 18-1149       Doc: 47          Filed: 04/25/2019      Pg: 7 of 23




               On February 10, 2015, the district court certified the defendant class under Rules

        23(a) and 23(b)(1). In certifying the class, the district court determined that the class

        representatives and their counsel would adequately represent the class. However, the

        district court did not appoint class counsel at that time. Instead, it held that counsel for the

        named defendants are “fully capable of protecting the interests of their clients and

        consequently the class.” J.A. 742. It likewise did not address personal jurisdiction or opt

        out issues.

               Although not required under Rule 23(b)(1), the district court approved a notice of

        class certification. The notice described the certification decision and notified class

        members of their membership in the class. Describing the effect of the certification

        decision on class members, the notice provided that “[t]he Court has not yet ruled on the

        merits of the claims in this lawsuit; however, when it does so, its orders will be legally

        binding upon you and all other members of the Net Winner Class.” J.A. 759. Regarding

        the role of class members in the liability determination, the notice stated that “[y]ou are

        not required to and there should be no need for you to participate in the legal proceedings

        related to answering the common questions for the Net Winner class.” J.A. 759.

        Regarding the role of class members in the damages determination, the notice provided:

               You will, however, have an opportunity to participate in the process if the
               Net Winner Class is found to be required to repay their net winnings. If
               liability is found, the Receiver intends to seek a court Judgment against
               each class member in the amount of their individualized net winnings plus
               interest . . . . While the specifics of the process for determining those
               amounts has not yet been decided, the Receiver intends to seek a process
               that will notify you of the amount of your net winnings according to RVG
               records, allow you a reasonable opportunity to provide a response . . . and


                                                       7

               Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 7 of 23
USCA4 Appeal: 18-1149      Doc: 47         Filed: 04/25/2019      Pg: 8 of 23




              then either reach an agreement on the amount or have the amount
              determined by a judicial process.

        J.A. 759–60. No class member objected to the district court’s failure to appoint class

        counsel.

              In the months following the certification decision, counsel for the named

        defendants and counsel for Bell continued to discuss arrangements to appoint class

        counsel. However, the primary issue remained the costs of the defense. At a status

        conference in May 2015, counsel for defendant Durant Brockett explained:

              Your Honor, I wanted to raise one issue . . . . It’s the issue of the
              designation of class counsel, payment of class counsel’s fees. This is an
              issue that arises I think in part because it’s a defendant class as opposed to a
              plaintiff class. . . . But we’re just in this odd place. . . . [M]y client is not
              interested in spending money on a vigorous defense. . . . I think, Judge,
              your words were at the status conference we had in January that these are
              unusual the defendant class actions and we’re all kind of blind and blind
              here. . . . So what we had proposed was that if we were appointed to act as
              class counsel, I think Mr. Edmundson and I would agree to do that as long
              as we get agreement of -- a satisfactory agreement about payment of our
              fees.

        J.A. 806–07. Due to a reluctance of the named defendants to pay for a defense, by July 6,

        2015, all counsel for the named defendants had withdrawn except Kevin Edmundson,

        who continued to represent four of the named defendants.

              While these discussions were going on, the liability case moved forward. Prior to

        certification, counsel for the named defendants submitted proposed names for defense

        experts. After certification, counsel for the named defendants selected the expert for the

        defendant class, and the district court approved the selection on May 27, 2015, ordering

        the expert to begin work and to report directly to the court. Significantly, as counsel for


                                                     8

               Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 8 of 23
USCA4 Appeal: 18-1149       Doc: 47          Filed: 04/25/2019        Pg: 9 of 23




        the named defendants themselves recognized, these events occurred without the district

        court appointing counsel to specifically represent the absent class members.

               Finally, on September 11, 2015, the district court entered a consent order

        appointing Edmundson as class counsel. The order outlined the scope of Edmundson’s

        responsibilities as class counsel, noting that the class issues before the court “relate[d] to

        the alleged liability of the Net Winners to return money won in the alleged ZeekRewards

        Ponzi and/or pyramid scheme . . . .” J.A. 830. According to the terms of the order, “Mr.

        Edmundson shall serve as Class Counsel until further order of this Court. However, it is

        not expected that Class Counsel will be engaged to represent the Net Winner Class

        following a finding, if any, of class liability.” J.A. 830.

               The order explicitly provided that any members of the Net Winner class that

        objected to the order must file objections within thirty days of the entry of the order. No

        such objections were filed.

               Discovery in the case continued. From the record, it appears the main discovery

        related to expert witnesses. On May 26, 2016, the defense expert provided its final report.

        The expert report effectively conceded that Zeek was a Ponzi scheme. Following the

        completion of the defense expert’s report, Edmundson, acting as class counsel, declined

        to depose Bell’s expert witness.

               On June 30, 2016, Bell moved for summary judgment against the named

        defendants and for partial summary judgment on all liability issues against the Net

        Winner class. Bell argued that because the Zeek scheme was “undisputedly a Ponzi

        scheme, the transfers of money to the defendants in excess of the money they paid into

                                                       9

               Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 9 of 23
USCA4 Appeal: 18-1149      Doc: 47         Filed: 04/25/2019      Pg: 10 of 23




        the program . . . are fraudulent transfers as a matter of both statutory and common law.”

        J.A. 940. In support of this argument, Bell cited to both his expert report and the defense

        expert report.

               Acting as class counsel, Edmundson filed a response in opposition to the motion

        for partial summary judgment against the Net Winner class on July 29, 2016. The

        response focused primarily on two grounds: (1) Bell’s claims were barred by contractual

        waivers and (2) the transfers were not fraudulent because the class members acted in

        good faith and paid fair value for the challenged transfers.

               On November 29, 2016, the district court granted Bell’s motion for summary

        judgment. The district court, in part relying on the defendants’ concessions, concluded

        that Zeek operated as a Ponzi scheme and that the transfers from the scheme were

        fraudulent transfers. The district court rejected the arguments raised by the defendants.

               With liability for all class members determined, the district court moved to the

        damages phase of the case. On January 27, 2017, the court entered an Order on Process

        for Determining the Amount of Final Judgments Against Net Winner Class Members (the

        “Process Order”). Pursuant to the terms of the Process Order, Bell would send notice to

        individual class members of the calculations of their Net Winnings which would be the

        amount of the judgment against them. Notice would also be posted on the parties’

        websites. If class members objected to these calculations, class members were first

        required to respond to the calculation in writing and to provide evidence supporting an

        alternative calculation. Objecting class members and Bell were then obligated to

        negotiate to resolve the disputed calculations. If the class members and Bell failed to

                                                     10

              Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 10 of 23
USCA4 Appeal: 18-1149      Doc: 47         Filed: 04/25/2019     Pg: 11 of 23




        reach an agreement on the calculations, the matter would be referred to a Special Master.

        The order explicitly provided that individual class members “may hire counsel at their

        own expense to represent them with respect to the Request for Intervention and

        subsequent proceedings before the Special Master . . . .” J.A. 1861. If the parties did not

        agree that the Special Master’s decision would be binding, then the matter could be

        appealed to the district court, at which point there could include, if appropriate, the

        opportunity for either party to request an individual jury trial on damages.

               The Process Order also outlined the responsibilities of class counsel in the

        judgment determination process. It provided:

               Class Counsel for the Net Winner Class shall (i) post a notice on the Net
               Winner Class website describing the process set forth [in the order] and (ii)
               communicate to the Net Winner Class the availability from the Receiver of
               the Net Winnings amount for each class member. Class Counsel shall not
               be required to provide the amount of Net Winnings to each class member or
               otherwise communicate with the class members.

        J.A. 1859. Regarding the future responsibilities of Edmundson, the order provided that

        “Class Counsel shall continue to serve until further order of the Court, but shall only be

        responsible for providing collective notice of the process for determining the Net

        Winnings of individual class members as described above.” J.A. 1863.

               Bell proposed the Process Order. As class counsel, Edmundson did not object.

        Likewise, no class member objected to the Process Order after its issuance and notice.

               The damages phase of the case then began. Bell’s expert determined the class

        members who received more money from Zeek than they paid into Zeek. Bell sent notice

        of these calculations to the Net Winner class on February 9, 2017. Class members were


                                                     11

              Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 11 of 23
USCA4 Appeal: 18-1149      Doc: 47         Filed: 04/25/2019     Pg: 12 of 23




        instructed to provide a response indicating whether they accepted or disagreed with Bell’s

        calculation of their net winnings sixty days from the notice date.

               On June 27, 2017, Bell moved to enter final judgments against class members who

        accepted Bell’s calculation of their net winnings, who submitted a proposed alternative

        calculation of their net winnings or who failed to complete a response prior to the Process

        Order’s deadline. On the same day, the district court provided notice of the motion to

        enter final judgments against the class members with the following information:

               The Receiver remains willing to consider voluntary settlements with Net
               Winner Class members and others against whom the Receiver has claims.
               To date, there have been numerous settlements approved by the Court in
               which net winners and the Receiver agreed on an amount to be repaid, often
               with payment terms that allowed the net winner to repay the agreed amount
               over a number of months.

        J.A. 2006–07.

               On August 9, 2017, over two years after the district court certified the class and

        almost two years after the appointment of class counsel, the first objection from an

        unnamed class member was raised. Class member Edward Rourke moved to intervene

        and to decertify the class. Rourke challenged the adequacy of Edmundson as class

        counsel. Rourke alleged that: (1) Edmundson had conflicting interests as class counsel;

        (2) Edmundson failed to obtain an independent expert evaluation of the business and

        conceded the existence of a Ponzi scheme; and (3) since Edmundson only represented the

        class through the liability phase of the action, there was no adequate representation of

        class members during the damages phase and decertification was warranted.




                                                    12

              Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 12 of 23
USCA4 Appeal: 18-1149      Doc: 47          Filed: 04/25/2019     Pg: 13 of 23




               On August 14, 2017, without yet ruling on Rourke’s motion, the district court

        entered final judgment against the Net Winner class members. Then on September 11,

        2017, unnamed class members Darlene Armel, Ronald Cox, Frank Scheuneman, Edward

        Rourke, Theresa Bridie, Marc Kantor, Paola Kantor, Tim Rice, Wayland Woods, D.W.

        and T.H. moved to intervene and decertify the class, and alternatively, to alter or vacate

        final judgment. According to these class members, due process required the

        decertification of the class since class counsel failed to represent the class at important

        stages of the proceedings. These class members alleged that: (1) Edmundson failed to

        vigorously represent the interests of the class and unnecessarily conceded the existence of

        a Ponzi scheme; (2) following the district court’s entry of summary judgment,

        Edmundson failed to represent the interests of the class; and (3) Edmundson had potential

        conflicts of interest throughout his time as class counsel.

               On October 5, 2017, Bell filed a response to these motions. Bell argued that the

        class should not be decertified at such a late stage in the proceedings with over 2,500

        settlements made in reliance on the proceedings. Bell then argued that attacks on class

        counsel should be rejected as speculation regarding strategic decisions made by class

        counsel. Bell also dismissed the allegations of conflict of interest as speculative. On

        October 19, 2017, the class members filed a reply, raising the additional argument that

        the Process Order violated their right to a trial on damages.

               Significantly, neither Rourke in his individual motion nor the other unnamed class

        members raised the failure of the district court to name class counsel at the time it

        certified the class; the failure of the district court to apply the Rule 23(g) factors in

                                                     13

              Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 13 of 23
USCA4 Appeal: 18-1149        Doc: 47         Filed: 04/25/2019     Pg: 14 of 23




        appointing class counsel; commonality, typicality, or jurisdictional issues related to

        absent class members; or the absence of opt out rights.

                 On January 4, 2018, the district court denied the motions to decertify. The district

        court characterized the allegations regarding the adequacy of class counsel as “nothing

        less than an attempt to second guess the strategic choices made by counsel as to the best

        arguments to make or investigation to pursue.” J.A. 2605. The court noted that

        decertification at late stages in litigation was disfavored and that there were already over

        2,500 settlements of claims in reliance on the proceedings.

                 On February 2, 2018, Durant Brockett, Edward Rourke, Tim Rice, Frank

        Scheuneman, Ronald Cox, Theresa Bridie, Marc Kantor, Paola Kantor, Eddy Layne,

        T.H., Clyde Garrett, Larry Alford, Aaron Piha and Wayland Woods (“Class Members”)

        appealed judgments entered against them, which were certified as final orders on January

        4, 2018. Class Members appeal all rulings and statements that contributed to the final

        order, including the orders denying the motions to intervene and motions to decertify the

        class.

                 This Court has jurisdiction pursuant to 28 U.S.C. § 1291.

                                                      II.
                 Class Members’ appeal raises two primary issues. First, did the district court err in

        failing to appoint class counsel at the time of certification? Second, when the district

        court finally appointed class counsel, did it err in failing to examine the Rule 23(g)

        factors? To address these issues, we first consider the requirements of Rule 23 implicated



                                                      14

                 Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 14 of 23
USCA4 Appeal: 18-1149       Doc: 47          Filed: 04/25/2019      Pg: 15 of 23




        by Class Members’ arguments. We then apply those requirements to the facts before us

        on appeal.

                                                      A.

                 Defendant class actions, like plaintiff class actions, must comply with Rule 23.

        Consol. Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995). Rule 23,

        which sets forth the requirements for class actions, is designed to provide the benefits of

        class actions while simultaneously avoiding the risks associated with them. The primary

        function of Rule 23 “is, through its various parts, to ensure the protection of absent class

        members’ rights and, hence, the justification of the binding effect of the resulting

        judgment.” 1 WILLIAM B. RUBENSTEIN, NEWBERG ON CLASS ACTIONS § 1:10 (5th ed.

        2011).

                 Class Members’ appeal focuses almost exclusively on the adequacy requirement

        of Rule 23(a). A class action is appropriate only when both class representatives and class

        counsel adequately protect the interests of the class. Rule 23(a)(4) sets out the

        requirement of adequate class representatives. The rule provides that “[o]ne or more

        members of a class may sue or be sued as representative parties on behalf of all members

        only if . . . the representative parties will fairly and adequately protect the interests of the

        class.” Fed. R. Civ. P. 23(a)(4).

                 Rule 23(g) and Rule 23(c)(1)(B) address the requirements regarding class counsel.

        Rule 23(g) requires a “court that certifies a class” to “appoint class counsel.” Rule

        23(c)(1)(B) requires an order certifying a class to appoint class counsel under Rule 23(g).

        Fed. R. Civ. P. 23(c)(1)(B). Thus, a court must appoint class counsel at the time of

                                                      15

                 Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 15 of 23
USCA4 Appeal: 18-1149       Doc: 47        Filed: 04/25/2019      Pg: 16 of 23




        certification. 1 WILLIAM B. RUBENSTEIN, NEWBERG ON CLASS ACTIONS § 3:84 (5th ed.

        2011).

                 In selecting who shall serve as class counsel, Rule 23(g) requires courts to

        consider four enumerated factors in appointing class counsel: (1) the work counsel has

        done in identifying or investigating potential claims in the action; (2) counsel’s

        experience in handling class actions, other complex litigation, and the types of claims

        asserted in the action; (3) counsel’s knowledge of the applicable law; and (4) the

        resources that counsel will commit to representing the class. Fed. R. Civ. P. 23(g)(1)(A).

        The rule also permits courts to consider any “other matter pertinent to counsel’s ability to

        fairly and adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B).

                 Rule 23’s adequacy requirements provide critical safeguards against the due

        process concerns inherent in all class actions. See, e.g., Hansberry v. Lee, 311 U.S. 32,

        42-43 (1940); Broussard v. Meineke Discount Muffler Shops, Inc., 155 F.3d 331, 338 (4th

        Cir. 1998). But they are especially important for a defendant class action where due

        process risks are magnified. 1 JOSEPH M. MCLAUGHLIN, MCLAUGHLIN ON CLASS

        ACTIONS § 4:46 (15th ed. 2018). In defendant class actions, an unnamed class member

        can be brought into a case, required to engage in discovery and even be subjected to a

        judgment compelling the payment of money or other relief without ever being

        individually served with a lawsuit. Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 808




                                                     16

                 Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 16 of 23
USCA4 Appeal: 18-1149      Doc: 47          Filed: 04/25/2019     Pg: 17 of 23




        (1985). 2 Therefore, at a minimum, compliance with Rule 23 is necessary to protect

        against these heightened due process concerns. 3 See, e.g., Sam Fox Publishing Co. v.

        United States, 366 U.S. 683, 691 (1961); Bakalar v. Vavra, 237 F.R.D. 59, 64 (S.D.N.Y.

        2006); Thillens, Inc. v. Community Currency Exchange Ass’n of Illinois, Inc, 97 F.R.D.

        668, 679 (N.D. Ill. 1983).

                                                   B.

               Turning now to Class Members’ argument that the district court abused its

        discretion by failing to appoint class counsel at the time of certification, Rule 23, as noted




               2
                  See In re Gap Stores Sec. Litig., 79 F.R.D. 283, 292 (N.D. Cal. 1978)
        (“Elemental concepts of due process require that a defendant not suffer a binding
        adjudication of his rights and liabilities unless there have been reasonable attempts to
        notify him of the pendency of the action . . . .”); Channell v. Citicorp Nat. Servs., Inc.,
        No. 91 C 3428, 1996 WL 563536, at *2 (N.D. Ill. Sept. 30, 1996) (“The Court
        specifically finds that the potential mass adjudication of claims against the proposed
        defendant class . . . raises serious issues of fundamental fairness and unnecessary
        personal jurisdiction issues.”); Ameritech Ben. Plan Comm. v. Commc’n Workers of Am.,
        220 F.3d 814, 820 (7th Cir. 2000) (“Defendant classes, initiated by those opposed to the
        interests of the class, are more likely than plaintiff classes to include members whose
        interest diverge from those of the named representatives . . . .”); 2 WILLIAM B.
        RUBENSTEIN, NEWBERG ON CLASS ACTIONS § 5:1 (5th ed. 2018).
               3
                  The due process rights of absent class members can also be protected through
        other requirements of Rule 23. Although not mandated in every type of class action,
        unnamed class members’ rights are protected through notice and an opportunity to opt
        out of a class. Even when not required by Rule 23, courts are empowered to provide class
        notice under Rule 23(c)(2). Failure to provide notice and/or opt our rights may deprive
        an unnamed defendant class member of the ability to challenge issues such as personal
        jurisdiction, venue and choice of law. See Elizabeth Barker Brandt, Fairness to the
        Absent Members of A Defendant Class: A Proposed Revision of Rule 23, 1990 B.Y.U. L.
        REV. 909, 911 (1990).


                                                     17

              Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 17 of 23
USCA4 Appeal: 18-1149       Doc: 47          Filed: 04/25/2019   Pg: 18 of 23




        above, commands that class counsel be appointed at the time of certification. 4 Rule

        23(c)(1)(B) plainly provides that “[a]n order that certifies a class action must define the

        class and the class claims, issues, or defenses, and must appoint class counsel under Rule

        23(g).” Fed. R. Civ. P. 23(c)(1)(B). This requirement is not optional.

               The district court failed to follow this requirement of Rule 23. Class counsel was

        not appointed on February 10, 2015 when the class was certified. In fact, class counsel

        was not named until September 11, 2015. During these seven months, the liability phase

        of the case continued. The district court found that, during this time, the rights of the

        unnamed class members were protected by the alignment of interests between the class

        and the class representatives. Yet, while events impacting the liability and potential

        damages of the unnamed class members took place, the class had no attorney owing

        duties and responsibilities to the class.

                Next considering the Class Members’ argument that the district court erred by

        failing to apply the Rule 23(g) factors in appointing class counsel, as outlined above,

        Rule 23 requires that the adequacy of class counsel be considered under Rule 23(g). In

        applying Rule 23(g), courts must consider the four mandatory factors and may consider

        other permissive factors in assessing the adequacy of class counsel. Here, neither the

        certification order nor the consent order reference Rule 23(g) factors, nor discuss their

        application to this case.

               4
                 A district court’s certification decision is reviewed for an abuse of discretion.
        EQT Prod. Co. v. Adair, 764 F.3d 347, 357 (4th Cir. 2014). “A district court abuses its
        discretion when it materially misapplies the requirements of Rule 23.” Id.


                                                     18

               Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 18 of 23
USCA4 Appeal: 18-1149       Doc: 47          Filed: 04/25/2019     Pg: 19 of 23




               The district court erred in failing to appoint class counsel at the time it certified the

        class and in failing to consider the Rule 23(g) factors when it named class counsel. 5

        Failure to comply with the requirements of Rule 23 in the vast majority of cases render

        certification fatally defective. However, the unique circumstances of this case compel us

        to affirm the district court.

               First, although Class Members claim these errors regarding class counsel were

        raised below, a careful review of Class Members’ objections to certification in the

        proceedings below indicates they were not. After receiving notice of the class

        certification, no class members objected to the absence of class counsel. No class

        members objected to the failure of the district court to appoint class counsel at the time of

        certification after the class received notice of Edmundson’s appointment some seven

        months later. No class members objected to the failure to appoint class counsel at the

        time of certification after receiving notice of the motion to enter final judgments against

        the class. Even when Class Members finally moved to decertify the case more than two

        years after the class was certified and almost two years after Edmundson was named class

        counsel, they failed to raise this objection.


               5
                 Certification of this defendant class appears to implicate other issues including
        commonality, typicality, possible absence of personal jurisdiction of absent class
        members and absence of opt out rights. While the district court considered commonality
        and typicality in its certification order, it did not address personal jurisdiction issues
        related to absent class members or the absence of opt out rights. These issues are of
        particular import in defendant class actions and should at a minimum be considered.
        However, because those issues were not raised below or on appeal, we decline to address
        them here.


                                                        19

               Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 19 of 23
USCA4 Appeal: 18-1149       Doc: 47         Filed: 04/25/2019      Pg: 20 of 23




               Likewise, Class Members did not raise the district court’s failure to apply the Rule

        23(g) factors prior to or in their decertification motions. In fact, Rule 23(g) is only

        referenced twice in each decertification motion and both times in the context of a simple

        recitation of applicable law. See J.A. 2158 (“The adequacy of counsel is considered under

        Rule 23(a)(4) and Rule 23(g).”); J.A. 2225 (same). 6

               Appellants may not raise arguments on appeal that were not first presented below

        to the district court. See Devlin v. Scardelletti, 536 U.S. 1, 9 (2002) (“[P]etitioner will

        only be allowed to appeal that aspect of the District Court’s order that affects him—the

        District Court’s decision to disregard his objections.”); 4 WILLIAM B. RUBENSTEIN,

        NEWBERG ON CLASS ACTIONS § 14:18 (5th ed.) (“Most circuits . . . generally hold[] that

        any issue not objected to below was ‘waived’ and hence not available on appeal. This

        rule applies to objectors as well as to the parties themselves . . . .”) (footnote omitted). As

        the Fifth Circuit explained “[f]ailure to raise a due process objection before a district

        court waives that objection on appeal. Litigants must allege constitutional violations with

        ‘factual detail and particularity.’” Newby v. Enron Corp., 394 F.3d 296, 309 (5th Cir.

        2004) (quoting Jackson v. Widnall, 99 F.3d 710, 716 (5th Cir. 1996) (citation omitted).

        Similarly, the First Circuit has held that “[a]ny argument the district court did not satisfy

               6
                 In support of Class Members’ contention that these arguments were raised below
        to the district court, Class Members cite to a few statements in their motions to decertify
        and to two statements in their reply in support of a motion to amend or alter judgment.
        These statements, however, are largely generalities and do not explicitly advance these
        arguments. As discussed above, Class Members’ motions to decertify focus almost
        exclusively on Edmundson’s strategic choices as class counsel and his alleged conflicts
        of interest.


                                                      20

               Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 20 of 23
USCA4 Appeal: 18-1149         Doc: 47       Filed: 04/25/2019      Pg: 21 of 23




        Rule 23(g) is waived because [appellant] raises this claim for the first time on appeal.” In

        re Pharm. Indus. Average Wholesale Price Litig., 588 F.3d 24, 41 (1st Cir. 2009). In the

        same way, we find that Class Members waived the arguments they now assert regarding

        the untimely appointment of class counsel and the failure of the court to consider the

        Rule 23(g) factors.

               Second, due at least in part to the failure of any class member, including Class

        Members, to object to issues surrounding the appointment of class counsel until more

        than two years after the district court’s order, this litigation has progressed to an extent

        that it would be difficult if not impossible to remedy the errors Class Members now raise.

        For example, over 2,500 class members have resolved the claims against them. These

        settlements have involved payment of funds by defendant class members and the

        distribution of funds to Net Losers. At this stage of the litigation in this case, the

        toothpaste cannot be put back into the tube. As one court observed:

               This court is also convinced that rescinding [the] certification order at this
               stage of the litigation would cause undue harm to Plaintiffs. Defendants
               have had multiple opportunities . . . to raise the issues they now have
               advocated to this court. To seek decertification more than four years after
               [the] class certification order with arguments that either were presented, or
               could have presented . . . is unwarranted and inappropriate.

        In re Sulfuric Acid Antitrust Litig., 847 F. Supp. 2d 1079, 1083 (N.D. Ill. 2011) (declining

        to decertify a class in an eight-year-old-case two months before trial). 7


               7
                 Bell argues that any errors made by the district court in appointing class counsel
        were harmless. In light of the grounds on which we affirm the district court, we need not
        reach a broad holding as to whether noncompliance with Rule 23 in this or other contexts
        can be considered harmless in light of the due process and other concerns inherent in
        (Continued)
                                                     21

              Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 21 of 23
USCA4 Appeal: 18-1149      Doc: 47          Filed: 04/25/2019     Pg: 22 of 23




               Once again, we find that the district court erred in failing to comply with the

        requirements of Rule 23. However, because of the circumstances of this particular case

        which we describe above, we reject Class Members’ argument that the district court’s

        errors regarding adequacy of class counsel warrant reversal. Our decision, however,

        should not be construed to diminish the importance of compliance with Rule 23 for all

        class actions and for defendant class actions in particular. The circumstances that compel

        us to affirm the district court here are exceedingly narrow if not unique. 8



        defendant class actions. However, even if we were to consider Bell’s argument in only
        this limited context, Class Members failed to show harm caused by the district court’s
        errors. When asked at oral argument to identify any harm suffered as a result of the
        untimely appointment of class counsel and the failure to consider Rule 23(g) factors,
        Class Members’ counsel could not identify with any degree of specificity any actual harm
        from the liability phase of the proceeding caused by this error. The only purported
        prejudice identified by Class Members was, in actuality, either second-guessing of class
        counsel’s strategic decisions or concerns related to the damages phase of the proceeding.
        These concerns do not constitute actual harm resulting from the district court’s errors
        concerning class counsel.
               8
                  Class Members also argue that the district court failed to ensure adequate
        representation during the damages phase of the proceeding and that the Process Order
        violated class members’ due process rights to defend against damages. However, the
        district court provided a process by which damages could be individually challenged and
        litigated. This process included referral to a Special Master and ultimately the
        opportunity to appeal the Special Master’s decision to the district court itself. This
        process is in line with other courts’ treatment of the issue and is not an abuse of
        discretion. See 4 WILLIAM B. RUBENSTEIN, NEWBERG ON CLASS ACTIONS § 11:9 (5th ed.
        2011) (discussing different mechanisms for handling the individualized damages phase of
        a proceeding, including referral to a special master or agreement to an alternative dispute
        resolution mechanism). Indeed, under the abuse of discretion standard, an appellate court
        recognizes “that a ‘district court possesses greater familiarity and expertise than a court
        of appeals in managing the practical problems of a class action.’” Berry v. Schulman¸ 807
        F.3d 600, 608 (4th Cir. 2015) (quoting Ward v. Dixie Nat’l. Life Ins. Co., 595 F.3d 164,
        179 (4th Cir. 2010)).


                                                     22

              Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 22 of 23
USCA4 Appeal: 18-1149       Doc: 47       Filed: 04/25/2019    Pg: 23 of 23




                                                  III.

               In conclusion, defendant class actions, which are among the rarest of proceedings

        sanctioned under the Federal Rules of Civil Procedure, present substantial due process

        and other risks to absent class members. To avoid these risks, at a minimum, compliance

        with Rule 23 is required. The district court here failed to comply with Rule 23 in

        certifying the class and in its subsequent untimely appointment of class counsel. While

        those errors would normally render the class certification deficient, because of the

        circumstances in this particular case, we affirm the judgments of the district court. The

        order of the district court is

                                                                                    AFFIRMED.




                                                   23

               Case 3:14-cv-00091-GCM Document 249 Filed 04/25/19 Page 23 of 23
